Citation Nr: 1739571	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-25 924	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for hyperthyroidism, status post total thyroidectomy. 

2.  Entitlement to a disability rating greater than 10 percent for residual neck scar status post total thyroidectomy.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and two observers



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Navy from April 1994 to April 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a July 2017 Board hearing and a transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking higher disability ratings for her service connected thyroidectomy residuals and neck scar.  

Review of the claims file reveals that she was last afforded a VA examination in March 2011.  Since that time, the Veteran has specifically contended increased symptomatology related to her thyroidectomy and described her worsening symptoms during her July 2017 Travel Board hearing.  Specifically, she identified new symptoms of daily tachycardia, increased blood pressure/pulse, cold intolerance, fatigue, and falling asleep while driving that she indicated were associated with her thyroid condition.  Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Because of the evidence of possible worsening since the most recent VA examination, a new examination is needed.

The Board notes that it is unclear from the record whether the Veteran's thyroid disability during the appeal period is hyperthyroidism or hypothyroidism.  The Board notes that the Veteran's thyroid condition is currently rated under Diagnostic Code (DC) 7900, for hyperthyroidism.  See 38 C.F.R. § 4.119.  However, following examination, the March 2011 VA examiner opined that the Veteran was stable and currently taking replacement thyroid hormone medication with a diagnosis of hypothyroidism, which is found under DC 7903.  Id.  While some of the symptoms overlap between DCs 7900 and 7903, other symptoms are in direct opposition (i.e., DC 7900 includes symptoms associated with increased nervous, cardiovascular, and gastrointestinal system activity, while DC 7903 includes symptoms associated with decreased nervous, cardiovascular, and gastrointestinal system activity).  Therefore, upon remand, the AOJ should consider the appropriateness of the current diagnostic code in light of the Veteran's current diagnosis and symptoms.  

The Board also finds that another examination is needed for the surgical scar of the anterior neck.  The Veteran testified that she is only service-connected for one scar, when she in fact has three scars associated with her thyroid disability.  During the March 2011 examination, the VA examiner noted the Veteran's history of total thyroidectomy for thyroid cancer in 2002.  In December 2002, it was found that the tumor had extended to the inferior section margin and into extrathyroidal tissue and the Veteran underwent further treatment with ablation.  In April 2003, the Veteran underwent a right cervical lymph node excisional biopsy due to metastases.  She later developed a right neck cellulitis with associated abscess which required incision and drainage.  However the VA examiner only noted a single well-healed collar incisional scar on the anterior neck that measured 15 cm long and 1 mm wide, that was almost invisible and not disfiguring.  The examiner did not indicate the presence of any additional scars related to the lymph node biopsy or the abscess present on the Veteran's neck.  As such, the claim for an increased rating for her neck scar must also be remanded for an additional examination.  

Finally, the Veteran has also identified the existence of outstanding treatment records.  She testified that she had recently undergone a treadmill stress test and echocardiogram and that she was scheduled to meet with her treating physician to discuss the results.  As the Board cannot adjudicate the claim based on an incomplete record, these pertinent treatment notes must be obtained.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, obtain all outstanding VA or non-VA treatment records pertaining to treatment of the Veteran for thyroidectomy residuals that are not already associated with the claims file.  The Board is particularly interested in the results from the treadmill stress test, the echocardiogram and any records from the private treating physician as referenced in her July 2017 hearing testimony.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of her service-connected thyroid disability, to include all associated scars.  The electronic claims file must be made accessible to the examiner for review.  All indicated tests and studies should be performed, and all clinical findings should be reported in detail.  The examiner must complete the appropriate Disability Benefits Questionnaire (DBQ).  

The examiner should identify all residuals attributable to the Veteran's service-connected thyroid cancer residuals.  He/She must specifically address: (1) whether the Veteran's disability is more appropriately rated under DC 7900 (hyperthyroidism), and, if so, whether the disability is manifested by tachycardia, tremor, increased pulse pressure or blood pressure, emotional instability, fatigability, thyroid enlargement, eye involvement, muscular weakness, loss of weight, and/or sympathetic nervous system, cardiovascular, or gastrointestinal symptoms; or (2) whether the disability is more appropriately rated under DC 7903 (hypothyroidism), and, if so, whether the disability is manifested by fatigability, constipation, and mental sluggishness, muscular weakness, mental disturbance, weight gain, cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  

The examiner should then state the number of scars the Veteran has that are associated with the thyroidectomy residuals and, for each scar, should provide its dimensions and note any characteristics of disfigurement.  He/She should also indicate the presence or absence of visible or palpable tissue loss and gross distortion or asymmetry of features or paired sets of features and whether the scars are painful and/or unstable.  

3.  After the above actions are completed, if the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


